DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claims 1, 2, 11, 13, 14, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of Seyed et al U.S. Patent No. 10,425,171 in view of et al Wang US 20110105175
As to claim 1, Seyed171 teaches a method, comprising: receiving image data from an image capturing system physically separate from the transmitting device; and determining whether the transmitting device is proximate to a human body or a portion thereof by performing one or more analyses on the image data captured by the image capturing system; and determining whether the transmitting power of the transmitting device is to be adjusted based at least in part upon a result of determining whether the transmitting device is proximate to the human body or the portion thereof (see claim 2). Seyed171 fails to teach determining whether a transmitting power of a transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device. Wang teaches determining whether a transmitting power of a transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device (see paragraph 0024; According to a concept of the invention, a communications device equipped with a plurality of antennas may manage the transmitting power more efficiently by controlling not only the output power of power amplifier, but also the antenna active antenna elements. In the embodiments, a pair of communications devices is capable of adaptively managing the power consumption required to exchange data between them by controlling the antenna configuration, the number of active antenna elements and/or gain of power amplifier, cooperatively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Wang into the system of Seyed171 in order to provide a system for managing transmitting power of a communication device.
As to claim 2, Seyed171 teaches wherein the image capturing system is communicably coupled to the transmitting device via a wired or wireless connection, and a portable augmented reality display device comprises both the image capturing system and the transmitting device (see claims 2, 16, 17).
As to claim 11, Seyed171 teaches performing the one or more analyses on the image data comprising: determining whether the image data comprises an image of at least a portion of the antenna of the transmitting device, wherein the image capturing system is a part of the transmitting device and is arranged within the transmitting device 47Atty. Dkt. No. ML-0396USDIV1CON2 so that the at least the portion of the antenna is within a field of view of the image capturing system (see claim 2).
As to claims 13, 18,  Seyed171 teaches a system, comprising: a transmitting device configured the transmitting device to perform a set of acts that comprises: receiving image data from an image capturing system physically separate from the transmitting device; and determining whether the transmitting device is proximate to a human body or a portion thereof by performing one or more analyses on the image data captured by the image capturing system; and determining, at the transmitting device, whether the transmitting power of the transmitting device is to be adjusted based at least in part upon a result of 48Atty. Dkt. No. ML-0396USDIV1CON2 determining whether the transmitting device is proximate to the human body or the portion thereof (see claim 18). Seyed171 fails to teach configured to determine whether a transmitting power of the transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device. Wang teaches determining whether a transmitting power of a transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device (see paragraph 0024; According to a concept of the invention, a communications device equipped with a plurality of antennas may manage the transmitting power more efficiently by controlling not only the output power of power amplifier, but also the antenna configuration and/or number of active antenna elements. In the antenna configuration, the number of active antenna elements and/or gain of power amplifier, cooperatively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Wang into the system of Seyed171 in order to provide a system for managing transmitting power of a communication device.
As to claim 14, Seyed171 teaches wherein the image capturing system is communicably coupled to the transmitting device via a wired or wireless connection, and a portable augmented reality display device comprises both the image capturing system and the transmitting device (see claims 18, 32, 33).
As to claim 19, Seyed171 teaches further comprising a radio-frequency power amplifier, a proximity sensor, and an image processing subsystem, wherein the image capturing system is a portable augmented reality display device, the image processing subsystem is configured to receive the image data from the image capturing system and to recognize one or more objects from the image data at least by performing the one or more analyses (see claim 18).
2.	Claims 1, 11, 13, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Seyed et al U.S. Patent No. 11,032,013 in view of Wang US 20110105175
As to claim 1, Seyed013 et al teaches a method, comprising: receiving image data from an image capturing system physically separate from the transmitting device; and determining whether the transmitting device is proximate to a human body or a portion thereof by performing one or more analyses on the image data captured by the image capturing system; and determining whether the transmitting power of the transmitting device is to be adjusted based at least in part upon a result of determining whether the transmitting device is proximate to the human body or the portion thereof (see claim 2). Seyed013 fails to teach determining whether a transmitting power of a transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device. Wang teaches determining whether a transmitting power of a transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device (see paragraph 0024; According to a concept of the antennas may manage the transmitting power more efficiently by controlling not only the output power of power amplifier, but also the antenna configuration and/or number of active antenna elements. In the embodiments, a pair of communications devices is capable of adaptively managing the power consumption required to exchange data between them by controlling the antenna configuration, the number of active antenna elements and/or gain of power amplifier, cooperatively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Wang into the system of Seyed013 in order to provide a system for managing transmitting power of a communication device.
As to claim 11, Seyed013 teaches performing the one or more analyses on the image data comprising: determining whether the image data comprises an image of at least a portion of the antenna of the transmitting device, wherein the image capturing system is a part of the transmitting device and is arranged within the transmitting device 47Atty. Dkt. No. ML-0396USDIV1CON2 so that the at least the portion of the antenna is within a field of view of the image capturing system (see claim 2).
As to claims 13, 18,  Seyed013 teaches a system, comprising: transmitting device configures the transmitting device to perform a set of acts that comprises: receiving image data from an image capturing system physically separate from the transmitting device; and determining whether the transmitting device is proximate to a human body or a portion thereof by performing one or more analyses on the image data captured by the image capturing system; and determining, at the transmitting device, whether the transmitting power of the transmitting device is to be adjusted based at least in part upon a result of 48Atty. Dkt. No. ML-0396USDIV1CON2 determining whether the transmitting device is proximate to the human body or the portion thereof (see claim 11). Seyed013 fails to teach a transmitting device configured to determine whether a transmitting power of the transmitting device is to be adjusted based at least in part upon a state of an antenna.
Wang teaches determining whether a transmitting power of a transmitting device is to be adjusted based at least in part upon a state of an antenna of the transmitting device (see paragraph 0024; According to a concept of the invention, a communications device equipped with a plurality of antennas may manage the transmitting power more efficiently by controlling not only the output power of power amplifier, but also the antenna configuration and/or number of active antenna elements. In the embodiments, a pair of communications devices is capable of adaptively managing the power consumption required to exchange data between them by controlling the antenna configuration, the number of active antenna elements and/or gain of power amplifier, cooperatively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Wang into the system of Seyed013 in order to provide a system for managing transmitting power of a communication device.
Allowable Subject Matter
3.	Claims 3-10, 12, 15-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 15, the applied reference fails to teach wherein determining whether the transmitting power of the transmitting device comprises: determining whether the state of the antenna of the transmitting device is in an active state or an inactive state; and identifying a threshold level for the transmitting power of the transmitting device.
As to claim 12, the applied reference fails to teach determining whether the transmitting device is proximate to the human body or the portion thereof comprising: receiving proximity sensor data from a proximity sensor in the transmitting device; determining whether the transmitting device is located less than a threshold distance from one or more objects; and invoking the one or more analyses on the image data when it is determined that the transmitting device is located less than a threshold distance from one or more objects.
As to claim 16, the applied reference fails to teach wherein the transmitting device configured to determine whether the transmitting power of the transmitting device is further configured to: lower the transmitting power of the transmitting device to or below the threshold level for the transmitting power when it is determined that the transmitting device is proximate to the human body or the portion thereof, and that the state of the antenna of the transmitting device is in the active state; lower the transmitting power of the transmitting device to or below the threshold level for the transmitting power when it cannot be determined that the transmitting device is proximate to the human body or the portion thereof, and that the state of the antenna of the transmitting device is in the active state; and 49Atty. Dkt. No. ML-0396USDIV1CON2 increase the transmitting power of the transmitting device above the threshold level for the transmitting power when it is determined that the transmitting device is not proximate to the human body or the portion thereof, and that state of the antenna of the transmitting device is in the active state.
As to claim 17, the applied reference fails to teach wherein the transmitting device configured to determine whether the transmitting power of the transmitting device is further configured to: delaying 
As to claim 20, the applied reference fails to teach further comprising additional instructions which, when executed by the processor, cause the processor at least to: lower the transmitting power of the transmitting device to or below a threshold level for the transmitting power when it is determined that the transmitting 51Atty. Dkt. No. ML-0396USDIV1CON2 device is proximate to the human body or the portion thereof, and that a state of the antenna of the transmitting device is in an active state; lower the transmitting power of the transmitting device to or below the threshold level for the transmitting power when it cannot be determined that the transmitting device is proximate to the human body or the portion thereof, and that the state of the antenna of the transmitting device is in the active state; increase the transmitting power of the transmitting device above the threshold level for the transmitting power when it is determined that the transmitting device is not proximate to the human body or the portion thereof, and that state of the antenna of the transmitting device is in the active state; and delay, for a predetermined period of time, receipt of the image data from the image capturing system and performance of the one or more analyses when it is determined that that the state of the antenna of the transmitting device is in an inactive state, wherein delaying the receipt of the image data further comprises resuming the receipt of the image data from the image capturing system and the performance of the one or more analyses after the period of time has lapsed.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this 
/NHAN T LE/Primary Examiner, Art Unit 2649